Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this Office Action.
Response to Remarks
Applicants’ remarks regarding the 112b rejection for claims 7, 14 and 20:

    PNG
    media_image1.png
    63
    655
    media_image1.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. As per the previously submitted 112b rejection for these claims, the language in the claims “the combiners are configured to broadcast the channels to the first and second CWSS” was considered vague and confusing because of the functionality of a combiner to perform a broadcasting step i.e. a combiner couples and hence performs the opposite of broadcasting. Amending the claim to remove “for selection” does not resolve the indefiniteness issue with the claims and hence the 112b rejection for these claims is still maintained.
Applicants’ remarks regarding claims 1, 8 and 15:

    PNG
    media_image2.png
    52
    633
    media_image2.png
    Greyscale

Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered, but based on the amendments to these claims, there remarks are now moot under new grounds of rejection taught by Matsukawa.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  Claims 1, 8 and 15 state “wherein the splitters and the combiners are located between the local/add drop ports”. This should read as “local add/drop ports”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the splitters and the combiners are located between the local/add drop ports and before and WSS” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As per Fig. 13 of the drawings, splitters and combiners 206 and 204 are located after the local add/drop ports 60 i.e. the add/drop ports 60 couple to the channel precombiners 202 which comprises the splitters and combiners. None of the drawings show that the splitters and combiners are located between the local add/drop ports 60 and the WSS 30. Furthermore, Fig. 13 also doesn’t show that the splitters and combiners are located before any WSS i.e. the combiner 204 is placed after receiving from the WSS 30 and the splitter 206 is placed prior to transmitting to the WSS’s 30. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 state, “wherein the splitters and the combiners are located between the local add/drop ports and before any WSS”. There is no proper support for this limitation in the specifications or the drawings. Fig. 13 shows channel precombiner 202 that comprises splitter 206 and combiner 204. These components don’t seem to be placed “before” any WSS. Furthermore, the splitter and combiner doesn’t seem to be located between the local add/drop ports and before any WSS. As per Fig. 13, add/drop ports 60 are coupled to and from WSS’s 30 and communicate with channel pre-combiner 202. Between the local add/drop ports 60 and before any WSS would imply that the splitters and combiners are placed somewhere at the output/input ports of the WSS 30 and the local add/drop ports 60, but there is no indication of such placement in Fig. 13.
Dependent claims 2-7, 9-14 and 16-20 are also rejected under 112a as they depend on claims 1, 8 and 15 that are rejected under 112a.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a)   Claims 1, 8 and 15 state “wherein the splitters and combiners are located between the local add/drop ports and before any WSS”. This part of the limitation is vague and confusing. It is not clear to the examiner what direction “before” comprises in the limitation. Is the splitter and combiner to be placed “before” transmitting to the WSS or “before” receiving from the WSS.
Claim 7 states, “the combiners are configured to broadcast the channels to the first CWSS based optical add/drop device and the second CWSS based optical add/drop device”. This part of the limitation is vague and indefinite since there is a conflict or inconsistency between the claimed subject matter and the specification (See MPEP 2173.03). As per paragraph [0070] of the submitted specifications, “The combiner 204 and the splitter 206 are on the common port of the pre-combiner 202 to effectively broadcast the signal to two different module 30-1 and 30-2…The receive side combines the output from the same module 30-1, 30-2”. The combiner 204 does not seem to perform a broadcasting function as stated in the claim. From the specifications, it seems as though the combination of the combiner and the splitter “effectively broadcasts” to the modules. Furthermore, since the function of a combiner is to combine inputs, it is not clear how the combiner in the claim is performing broadcasting. For the purposes of examination, the examiner interprets that the combiners and splitters as a whole perform the broadcasting function.
Claim 14 states, “the combiner is configured to broadcast the channels to the first CWSS based optical add/drop device and the second CWSS based optical add/drop device”. This part of the limitation is vague and indefinite since there is a conflict or inconsistency between the claimed subject matter and the specification (See MPEP 2173.03). As per paragraph [0070] of the submitted specifications, “The combiner 204 and the splitter 206 are on the common port of the pre-combiner 202 to effectively broadcast the signal to two different module 30-1 and 30-2…The receive side combines the output from the same module 30-1, 30-2”. The combiner 204 does not seem to perform a broadcasting function as stated in the claim. From the specifications, it seems as though the combination of the combiner and the splitter “effectively broadcasts” to the modules. Furthermore, since the function of a combiner is to combine inputs, it is not clear how the combiner in the claim is performing broadcasting. For the purposes of examination, the examiner interprets that the combiners and splitters as a whole perform the broadcasting function.
Claim 20 states, “the combiner is configured to broadcast the channels to the first CWSS based optical add/drop device and the second CWSS based optical add/drop device”. This part of the limitation is vague and indefinite since there is a conflict or inconsistency between the claimed subject matter and the specification (See MPEP 2173.03). As per paragraph [0070] of the submitted specifications, “The combiner 204 and the splitter 206 are on the common port of the pre-combiner 202 to effectively broadcast the signal to two different module 30-1 and 30-2…The receive side combines the output from the same module 30-1, 30-2”. The combiner 204 does not seem to perform a broadcasting function as stated in the claim. From the specifications, it seems as though the combination of the combiner and the splitter “effectively broadcasts” to the modules. Furthermore, since the function of a combiner is to combine inputs, it is not clear how the combiner in the claim is performing broadcasting. For the purposes of examination, the examiner interprets that the combiners and splitters as a whole perform the broadcasting function.
Claims 2-6, 9-13 and 16-19 depend on 112b rejected claims 1, 8 and 15. Hence, these claims are also rejected under 112b rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 11, 13-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matsukawa (US 2014/0147121).
Regarding claim 1, Matsukawa teaches a pre-combiner apparatus in a Colorless, Directionless, and Contentionless (CDC) architecture (Fig. 26; paragraph [0234], full CDC), the pre-combiner apparatus comprising: one or more channel pre-combiners (Fig. 26, one or more channel pre-combiners 90#i wherein i=1 to 64), each having a common port with a transmit port and a receiver port (Fig. 26, for 90#1, common port on top of 90#1 comprising a transmit port and receive port facing add/drop blocks 80), at least two local add/drop ports (Fig. 26, multiple local add-drop ports output from add/drop blocks 80 and input to add/drop blocks 80), and a coupler configured to combine channels between the at least two local add/drop ports and the common port (Fig. 26, coupler 73); and splitters and combiners each connected to the corresponding common ports of the one or more channel pre-combiners (Fig. 26, splitter 94 and combiner 93 coupled to its each corresponding common port 90#i) wherein the splitters and the combiners are located between the local add/drop ports and before any wavelength selective switch (WSS) in the CDC architecture (Fig. 26, WSS’s in blocks 80 of the CDC architecture are placed apart from the channel pre-combiner 90#i).  
Regarding claim 2, Matsukawa teaches the pre-combiner apparatus of claim 1, wherein each of the splitters are connected to the corresponding transmit ports and each of the combiners are connected to the corresponding receive ports (Fig. 26, splitters 94 and combiners 93 are connected to corresponding transmit and receive ports of each common port of 90#i).  
Regarding claim 4, Matsukawa teaches the pre-combiner apparatus of claim 1, wherein each of the splitters and the combiners include two ports (Fig. 26, each combiner 93 comprises two input ports and splitter 94 comprises two output ports) with a first port configured to connect to a first contentionless Wavelength Selective Switch (CWSS) based optical add/drop device (Fig. 26, first CWSS device 80#1) and a second port configured to connect to a second CWSS based optical device (Fig. 26, second CWSS device 80#8; paragraph [0234], 8 degree Full CDC).  
Regarding claim 6, Matsukawa teaches the pre-combiner apparatus of claim 4, wherein each of the first CWSS add/drop device (Fig. 26, first CWSS 80#1) and the second CWSS add/drop device (Fig. 26, second CWSS 80#8) includes an M-array of lxN Wavelength Selective Switches (WSSs) (Fig. 26, each add/drop device 80 comprises 8, 1x8 WSS 803) and an N-array of Mxl switches (Fig. 26, each add/drop device 80 comprises 8, 8x1 switches 804).  
Regarding claim 7, Matsukawa teaches the pre-combiner apparatus of claim 4, wherein the combiners are configured to broadcast the channels to the first CWSS and the second CWSS (Fig. 26, combiners 93 receives signals from both first CWSS 80#1 and second CWSS 80#8), and the splitters are configured to broadcast the channels to both the first and second CWSS based optical add/drop devices (Fig. 26, splitters 94 broadcasts to both first CWSS 80#1 and second CWSS 80#8; paragraph [0217], The multiplexed optical signals are input to the Mx1 WSS 62 of each of the different routes #1 to #Nd). 
Regarding claim 8, Matsukawa teaches a modular optical add/drop system supporting a Colorless, Directionless, and Contentionless (CDC) architecture (Fig. 26; paragraph [0234], full CDC), the modular optical add/drop system comprising: a first Contentionless Wavelength Selective Switch comprised optical add/drop device (Fig. 26, first CWSS device 80#1); and one or more channel pre-combiners (Fig. 26, one or more channel pre-combiners 90#i wherein i=1 to 64), each having a common port with a transmit port and a receiver port (Fig. 26, for 90#1, common port on top of 90#1 comprising a transmit port and receive port facing add/drop blocks 80), at least two local add/drop ports (Fig. 26, multiple local add-drop ports output from add/drop blocks 80 and input to add/drop blocks 80), and a coupler configured to combine channels between the at least two local add/drop ports and the common port (Fig. 26, coupler 73); and a splitter and combiner connected to the common port (Fig. 26, splitter 94 and combiner 93 coupled to its each corresponding common port 90#i), wherein the splitter and the combiner are located between the local add/drop ports and before any wavelength selective switch (WSS) in the CDC architecture (Fig. 26, WSS’s in blocks 80 of the CDC architecture are placed apart from the channel pre-combiner 90#i), wherein a first port of the splitter and the combiner is connected to the first wavelength selective switch comprised optical add/drop device (Fig. 26, splitter 94 and combiner 93 of 90#1 are connected to first CWSS 80#1).  
Regarding claim 9, Matsukawa teaches the modular optical add/drop system of claim 8, wherein the splitter is connected to the transmit port and the combiner is connected to the receive port (Fig. 26, splitters 94 and combiners 93 are connected to corresponding transmit and receive ports of each common port of 90#i).  
Regarding claim 11, Matsukawa teaches the modular optical add/drop system of claim 8, wherein teaches further comprising a second CWSS comprised optical add/drop device (Fig. 26, second CWSS 80#8), wherein a second port of the splitter and the combiner is connected to the second CWSS optical add/drop device (Fig. 26, splitter 94 and combiner 93 of 90#1 are also connected to second CWSS 80#8).
Regarding claim 13, Matsukawa teaches the modular optical add/drop system of claim 11, wherein each of the first CWSS add/drop device (Fig. 26, first CWSS 80#1) and the second CWSS add/drop device (Fig. 26, second CWSS 80#8) includes an M-array of lxN Wavelength Selective Switches (WSSs) (Fig. 26, each add/drop device 80 comprises 8, 1x8 WSS 803) and an N-array of Mxl switches (Fig. 26, each add/drop device 80 comprises 8, 8x1 switches 804).
Regarding claim 14, Matsukawa teaches the modular optical add/drop system of claim 11, wherein the combiner is configured to broadcast the channels to the first CWSS and the second CWSS (Fig. 26, combiners 93 receives signals from both first CWSS 80#1 and second CWSS 80#8), and the splitter is configured to broadcast the channels to both the first and second CWSS based optical add/drop devices (Fig. 26, splitters 94 broadcasts to both first CWSS 80#1 and second CWSS 80#8; paragraph [0217], The multiplexed optical signals are input to the Mx1 WSS 62 of each of the different routes #1 to #Nd).
Regarding claim 15, Matsukawa teaches a Reconfigurable Optical Add/Drop Multiplexer (ROADM) node (paragraph [0235], lines 1-3) supporting a Colorless, Directionless, and Contentionless (CDC) architecture (Fig. 26; paragraph [0234], full CDC), the ROADM node comprising: one or more Contentionless Wavelength Selective Switch (CWSS) comprised optical add/drop devices (Fig. 26, first CWSS device 80#1); and a plurality of channel pre-combiners (Fig. 26, one or more channel pre-combiners 90#i wherein i=1 to 64) each having a common port with a transmit port and a receiver port (Fig. 26, for 90#1, common port on top of 90#1 comprising a transmit port and receive port facing add/drop blocks 80), at least two local add/drop ports (Fig. 26, multiple local add-drop ports output from add/drop blocks 80 and input to add/drop blocks 80), and a coupler configured to combine channels between the at least two local add/drop ports and the common port (Fig. 26, coupler 73); and a splitter and combiner connected to the common port (Fig. 26, splitter 94 and combiner 93 coupled to its each corresponding common port 90#i), wherein the splitter and the combiner are located between the local add/drop ports and before any wavelength selective switch (WSS) in the CDC architecture (Fig. 26, WSS’s in blocks 80 of the CDC architecture are placed apart from the channel pre-combiner 90#i), wherein a first port of the splitter and the combiner is connected to a first wavelength selective switch based optical add/drop device of the one or more CWSS based optical add/drop devices (Fig. 26, splitter 94 and combiner 93 of 90#1 are connected to first CWSS 80#1).  
Regarding claim 17, Matsukawa teaches the ROADM node of claim 15, wherein a second port of the splitter and the combiner is connected to the second CWSS optical add/drop device of the one or more CWSS optical add/drop devices (Fig. 26, splitter 94 and combiner 93 of 90#1 are also connected to second CWSS 80#8).
Regarding claim 19, Matsukawa teaches the ROADM node claim 15, wherein each of the first CWSS add/drop device (Fig. 26, first CWSS 80#1) and the second CWSS add/drop device (Fig. 26, second CWSS 80#8) includes an M-array of lxN Wavelength Selective Switches (WSSs) (Fig. 26, each add/drop device 80 comprises 8, 1x8 WSS 803) and an N-array of Mxl switches (Fig. 26, each add/drop device 80 comprises 8, 8x1 switches 804).  
Regarding claim 20, Matsukawa teaches the ROADM node of claim 17, wherein the combiner is configured to broadcast the channels to the first CWSS and the second CWSS (Fig. 26, combiners 93 receives signals from both first CWSS 80#1 and second CWSS 80#8), and the splitter is configured to broadcast the channels to both the first and second CWSS based optical add/drop devices (Fig. 26, splitters 94 broadcasts to both first CWSS 80#1 and second CWSS 80#8; paragraph [0217], The multiplexed optical signals are input to the Mx1 WSS 62 of each of the different routes #1 to #Nd). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa (US 2014/0147121) in further view of Sakamoto et al. (US 2013/0330073) hereon after Sakamoto073.
Regarding claim 3, Matsukawa teaches the pre-combiner apparatus of claim 1, wherein 
Matsukawa teaches in fig. 26 that a transmit amplifier and a receive amplifier are placed post each splitter and prior to each combiner respectively (Fig. 26, amplifiers in 93 and 94).
	Matsukawa doesn’t teach wherein the transmit and receive amplifiers are placed prior to each splitter and post each combiner respectively.
	Sakamoto073 teaches further comprising a transmit amplifier prior to each splitter; and a receive amplifier subsequent to each combiner (Fig. 2, transmit and receive amplifiers in sections 2-3 and 2-4 placed to communicate with sections 4-3 and 4-4 respectively where the transmit amplifier is placed prior to the splitter and the receive amplifier is placed subsequent to the combiner).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the amplifiers as taught by Matsukawa and incorporate a placement as taught by Sakamoto073 as a matter of design choice to obtain predictable results.
Regarding claim 10, Matsukawa teaches the modular optical add/drop system of claim 8, wherein Matsukawa teaches in fig. 26 that a transmit amplifier and a receive amplifier are placed post each splitter and prior to each combiner respectively (Fig. 26, amplifiers in 93 and 94).
	Matsukawa doesn’t teach wherein the transmit and receive amplifiers are placed prior to each splitter and post each combiner respectively.
	Sakamoto073 teaches further comprising a transmit amplifier prior to each splitter; and a receive amplifier subsequent to each combiner (Fig. 2, transmit and receive amplifiers in sections 2-3 and 2-4 placed to communicate with sections 4-3 and 4-4 respectively where the transmit amplifier is placed prior to the splitter and the receive amplifier is placed subsequent to the combiner).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the amplifiers as taught by Matsukawa and incorporate a placement as taught by Sakamoto073 as a matter of design choice to obtain predictable results.
Regarding claim 16, Matsukawa teaches the ROADM node of claim 15, wherein 
Matsukawa teaches that each of the plurality of channel pre-combiners in fig. 26 comprises a transmit amplifier and a receive amplifier that are placed post each splitter and prior to each combiner respectively (Fig. 26, amplifiers in 93 and 94).
	Matsukawa doesn’t teach wherein the transmit and receive amplifiers are placed prior to each splitter and post each combiner respectively.
	Sakamoto073 teaches further comprising a transmit amplifier prior to each splitter; and a receive amplifier subsequent to each combiner (Fig. 2, transmit and receive amplifiers in sections 2-3 and 2-4 placed to communicate with sections 4-3 and 4-4 respectively where the transmit amplifier is placed prior to the splitter and the receive amplifier is placed subsequent to the combiner).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the amplifiers as taught by Matsukawa and incorporate a placement as taught by Sakamoto073 as a matter of design choice to obtain predictable results.
Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa (US 2014/0147121) in further view of Komiya (US 2016/0320562).
Regarding claim 5, Matsukawa teaches the pre-combiner apparatus of claim 4.
Although Matsukawa teaches a first CWSS and a second CWSS based optical add/drop device in claim 4, Matsukawa doesn’t teach wherein the first add/drop device is added to support up to M degrees, and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer.  
Komiya teaches an architecture wherein a first add/drop device is added to support up to M degrees (Fig. 4, first add/drop device 200A with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M), 

    PNG
    media_image3.png
    64
    284
    media_image3.png
    Greyscale

and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer (Fig. 4, second add/drop device 200B with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M+M = 2M; paragraph [0033], lines 4-8 and lines 14-15, An upgrade port 215A on the add side of the MCS 200A is connected to add ports in the MCS 200B through an optical cable 217, and an upgrade port 215A on the drop side of the MCS 200A is similarly connected to drop ports in the MCS 200B…After path expansion, however 2xM paths are selectable).

    PNG
    media_image4.png
    80
    297
    media_image4.png
    Greyscale
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop system taught by Matsukawa and incorporate the design of the add/drop system taught by Komiya in order to help increase the number of selectable paths during the operation of the add/drop system (Komiya: paragraph [0009], lines 1-3). 
Regarding claim 12, Matsukawa teaches the modular optical add/drop system of claim 11.
Although Matsukawa teaches a first CWSS and a second CWSS based optical add/drop device in claim 11, Matsukawa doesn’t teach wherein the first add/drop device is added to support up to M degrees, and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer.  
Komiya teaches an architecture wherein a first add/drop device is added to support up to M degrees (Fig. 4, first add/drop device 200A with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M), 

    PNG
    media_image3.png
    64
    284
    media_image3.png
    Greyscale

and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer (Fig. 4, second add/drop device 200B with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M+M = 2M; paragraph [0033], lines 4-8 and lines 14-15, An upgrade port 215A on the add side of the MCS 200A is connected to add ports in the MCS 200B through an optical cable 217, and an upgrade port 215A on the drop side of the MCS 200A is similarly connected to drop ports in the MCS 200B…After path expansion, however 2xM paths are selectable).

    PNG
    media_image4.png
    80
    297
    media_image4.png
    Greyscale
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop system taught by Matsukawa and incorporate the design of the add/drop system taught by Komiya in order to help increase the number of selectable paths during the operation of the add/drop system (Komiya: paragraph [0009], lines 1-3). 
Regarding claim 18, Matsukawa teaches the ROADM node of claim 17.
Although Matsukawa teaches a first CWSS and a second CWSS based optical add/drop device in claim 17, Matsukawa doesn’t teach wherein the first add/drop device is added to support up to M degrees, and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer.  
Komiya teaches an architecture wherein a first add/drop device is added to support up to M degrees (Fig. 4, first add/drop device 200A with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M), 

    PNG
    media_image3.png
    64
    284
    media_image3.png
    Greyscale

and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer (Fig. 4, second add/drop device 200B with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M+M = 2M; paragraph [0033], lines 4-8 and lines 14-15, An upgrade port 215A on the add side of the MCS 200A is connected to add ports in the MCS 200B through an optical cable 217, and an upgrade port 215A on the drop side of the MCS 200A is similarly connected to drop ports in the MCS 200B…After path expansion, however 2xM paths are selectable).

    PNG
    media_image4.png
    80
    297
    media_image4.png
    Greyscale
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop system taught by Matsukawa and incorporate the design of the add/drop system taught by Komiya in order to help increase the number of selectable paths during the operation of the add/drop system (Komiya: paragraph [0009], lines 1-3). 
______________________________________________________________________________

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637